DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Speronello et al (US Patent 6,077,495) referred to herein as ‘Speronello’.
Regarding Claim 1, Speronello discloses chlorite salts present in the voids in microspheres of calcined clay that, when water is present, reacts to form chlorine dioxide (Col 9, lines 6-9). This reads on Claim 1, in which a composition comprising a substrate and a salt of chlorous acid is disclosed. Further, Speronello discloses the BET surface area is between 10 and 2/g (Col 8, line 67-Col 9, line 2). This reads on Claim 1, in which a substrate with a specific surface area of less than about 60 m2/g is disclosed. Further, Speronello discloses an example in which sodium chlorite is loaded into the inventive particle at 6.25 wt. % (Example 1). This reads on Claim 1, in which a salt of chlorous acid is present in an amount from about 0.1% to about 10% by weight is disclosed.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Speronello discloses the use of a sodium salt of chlorous acid as seen above.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Speronello discloses the inventive composition as being microspheres as seen above, meaning the inventive particles have a spherical shape with a geometrically distinct core region and geometrically distinct outer layer above said core region.
Regarding Claims 9 & 10, the prior art discloses the limitations of Claim 1 & 8 as shown above.  Further, Speronello discloses an example in which the solid hydrophobic material used in the inventive composition is a bentonite clay (Example 3). This bentonite may compose the entire structure of the sphere, which includes the distinct outer layer above said core region.
Regarding Claim 11, the prior art discloses the limitations of Claim 8 as shown above. Further, Speronello discloses the inventive particle to be composed of metakaolin, a type of clay, as seen above. This composes the entire structure of the sphere, which includes the distinct core region.
Regarding Claim 14, the prior art discloses the limitations of Claim 8 as shown above.  Further, Speronello discloses the use of the inventive composition as an animal litter (Col 8, lines 11-12).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-7, 12-13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speronello et al (US Patent 6,077,495) referred to herein as ‘Speronello’.


Regarding Claim 5, the prior art discloses the limitations of Claim 3 as shown above.  Further, Speronello discloses the microspheres produce an acidic pH in the liquid portion of an aqueous slurry of microspheres (Col 9, lines 3-5), where acidic is defined as a pH of less than 7. This corresponds to a produced range of 0-7, which overlaps with and makes obvious the range claimed by Claim 5.
Regarding Claim 6 & 7, the prior art discloses the limitations of Claim 3 as shown above.  Further, while the amount of citric acid relative to the chlorous acid salt is not disclosed in the prior art, one of ordinary skill in the art would find it obvious to determine the amount of acid activator in order to achieve the desired activation effect.
Regarding Claim 16, while the prior art does not disclose steps for the use of the inventive composition to treat animal malodor, it does disclose the chlorine dioxide gas produced by the composition can also be used to treat animal waste, pet and livestock litters (Col 8, lines 11-12) and as such, one of ordinary skill in the art would find it obvious to contact the malodor with the composition in order to treat such malodor.
Regarding Claim 18, the prior art discloses the limitations of Claim 17 as shown above.  Further, Speronello discloses the inventive composition as being microspheres as seen above, meaning the inventive particles have a spherical shape with a geometrically distinct core region and geometrically distinct outer layer above said core region.	

Claim 12 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speronello et al (US Patent 6,077,495) referred to herein as ‘Speronello’ in view of Brewer (US Patent 3,921,581) referred to herein as ‘Brewer’.
Regarding Claim 12, the prior art discloses the limitations of Claim 8 as shown above.  Further, while Speronello does discloses that the inventive composition is useful in the art of animal litters as seen above, it does not further discuss additional additives for the inventive materials such as a fragrance, an anti-microbial agent, an anti-sticking agent, an agent for controlling pH, a dye, a coloring agent, a de-dusting agent, a disinfectant, an additional odor control agent, and combinations thereof.
Brewer discloses a moisture sensitive fragrance releasing solid (Claim 1) for use in animal litter. Brewer and Speronello share a common field of endeavor, which is the formulation of compositions related to animal litters. Further, Brewer discloses the use of not only fragrances (Claims 14-17), but further discloses the addition of dyes to advantageously indicate the amount of deodorizing capacity of the litter (Col 4, lines 36-51).
Given this, one of ordinary skill in the art would find it obvious to combine the composition disclosed by Speronello with the use of fragrance and dyes in animal litters as disclosed by Brewer in order allow more advantageous control over the deodorizing and disinfecting effect of the animal litter.
Regarding Claim 12, while Speronello does discloses that the inventive composition is useful in the art of animal litters as seen above, one of ordinary skill in the art would find it obvious to combine the composition disclosed by Speronello with the use of fragrance and dyes in animal litters as disclosed by Brewer in order allow more advantageous control over the deodorizing and disinfecting effect of the animal litter, as seen above; as such, adding a 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Speronello et al (US Patent 6,077,495) referred to herein as ‘Speronello’.
Regarding Claim 13, the prior art discloses the limitations of Claim 8 as shown above.  Further, while Speronello does not disclose the density of the inventive composition, because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736